Title: From Thomas Jefferson to William Clark, 12 September 1825
From: Jefferson, Thomas
To: Clark, William


                        Dear Genl
                        
                            Monto
                    I presume you have heard that we have established in your native state an University  for the purposes of educn on a  scale of  the first order. we were much squibbed for having sought some Professors of the first advancement in science from countries in advance of us. some of our sister instns in this country would have wished us  with their refuse professors to have placed ourselves at the tail instead of the head of their line. we however have no cause to repent of the course we have pursued. the 5.  Professors whom we obtained from abroad prove to be  as happy a selection as we could ourselves have wished. of the 1st order of science in their respective lines, accomodating themselves cheerfully to the new circumstances in which they are placed and zealous to promote the instn,  the 3. professors of our own country are too well known to need  particular we have something upwds of 100. students of from 16. to 26. y. of age, and for order and good conduct,  they have  been no where surpassed. the Professors themselves say this, and  tell me further that about ⅓ of them are close laborious students,  other 3d   satisfactorily so, and ⅓ only disposed to bridle & do little. and on the whole the instn is going on with a degree of prosperity beyond all my expectns. I inclose you a hand bill containing more particular details, as some youths from your quarter may perhaps be disposed to come and finish here.  as I think many will from the Southern & Western states generally.  among other objects  of our instn is the collection of a Museum of  Nat. hist. of Minerals, & of curiosities in general of art or nature. those of Indian arts stand very near to nature itself. Your situation is so favble for assisting us in this collection that I cannot help solliciting your attention to us. born, I believe, and raised, I am sure, within sight of our University, you must feel  double sympathies  for the county and nbhood of your birth. our county (of Alb.) subscribed itself 30.M.D. towds this instn from you, one of it’s sons of whom it is proud, they  hope they may ask contribns also not of money, but of those things which your situan peculiarly places within your reach.  we would not trouble you for  bulky and heavy articles,  which might be too  cumbersome and expensive in carriage. nor yet such as are liable to be destroyed by worms, moisture Etc  but for  minerals small Indian works  and  other curiosities, which might be easily transported and preserved perhaps you may in your own collection have duplicates of some things of which you could spare one, or things too common to be curious there, but rare and curious here. in short, you know our country so well as to be at no loss to distinguish what would be acceptbl here I give to the Univty  the whole of  my collection which is considble and much indeed of which was furnished me from the expedn of yourself & Govr Lewis to the Pacific. if you have a Correspdt at N.O. be would be a safe intermediate, and might address  articles to me as ‘Rector of the Univy of Virga to any of the collector of of our middle Atlantic ports who will pay expenses and forward them on to  Richmd addresses to Richmd directly to the care of Capt B. P. of that place would be safest should you ever revisit your native state I shall be very happy to recieve you at Monto and should take great pleasure in accompanying you to our Univy in the mean time accept assurances of my contind frdship and great respect.